DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (USPGPUB 2011/0050668—hereinafter “Park”).
As to Claim 1, Park teaches a display (Fig. 1 at 1), comprising: 
a plurality of light emitting diodes (LEDs) (Fig. 12 at 220, Pg. 3, ¶ 58 and Pg. 7, ¶ 163); 
a thin film transistor (TFT) substrate (Pg. 2, ¶ 36) formed over the LEDs (Figs. 2-3 at 200 and 220) to control emission of light from the plurality of LEDs (Pg. 2, ¶ 39); 
(Pg. 2, ¶ 36); 
a color filter (CF) substrate (Fig. 2 at 110 and Pg. 2, ¶ 37) formed over the liquid crystal layer to control a color of the light emitted from the plurality of LEDs (Pg. 2, ¶ 37); and 
a controller (Fig. 12 at 500) communicatively coupled to the plurality of LEDs to group subsets of LEDs of the plurality of LEDs into a plurality of local dimming zones (Pg. 8, ¶ 191 – the light sources in the backlight unit 200 can be divided into a plurality of blocks by the division driving method, such as local dimming described above”), wherein the subsets of LEDs in each one of the plurality of local dimming zones changes over time (Pg. 8, ¶ 191-194 – “the luminance of the light sources pertaining to each block can be adjusted in accordance with the luminance of a region corresponding to each of the divided blocks in the display panel 100” (emphasis added)).
As to Claim 4, Park teaches that the subsets of LEDs contain a same number of LEDs for each one of the plurality of local dimming zones (Fig. 11 at 10 and Pg. 7, ¶ 151).
As to Claim 5, Park teaches that at least one dimming zone contains non-adjacent LEDs of the plurality of LEDs (Fig. 11 at 10 and Pg. 8, ¶ 191-194  – note that a dimming zone spans multiple LEDs (horizontally) and the first and last LEDs are not directly adjacent to each other).
As to Claim 6, Park teaches that the subsets of LEDs are changed after an expiration of a pre-defined time period (Pg. 8, ¶ 191-194 – “the luminance of the light sources pertaining to each block can be adjusted in accordance with the luminance of a region corresponding to each of the divided blocks in the display panel 100” (emphasis added) – note that the pre-defined period corresponds to the period that it takes an image to change luminance in a particular region).
As to Claim 7, Park teaches that the subsets of LEDs is changed by a single LED for each one of the plurality of local dimming zones after the expiration of the pre-defined time period (Pg. 8, ¶ 191-194 – “the luminance of the light sources pertaining to each block can be adjusted in accordance with the luminance of a region corresponding to each of the divided blocks in the display panel 100” (emphasis added) – this claim reads as a single LED in each of the zones changing its luminance).1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Nishigaki (USPGPUB 2007/0201226—hereinafter “Nishigaki”).
As to Claim 2, Park teaches a TFT substrate (Fig. 2 at 120) comprising a polarizer (Fig. 2 at 140); a common electrode (Pg. 2, ¶ 39); an insulator on the common electrode (inherent to active matrix liquid crystal display structures); and a pixel electrode (Pg. 2, ¶ 39) on the insulator.  Park; however, fails to teach a glass substrate; the polarizer on the bottom side of the glass substrate and an alignment layer on the pixel electrode. Examiner cites Nishigaki to teach a glass substrate (Fig. 7 at 61); a polarizer (Fig. 7 at 64) on the bottom side of the glass substrate and an alignment layer (Fig. 7 at 73) on the pixel electrode.  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the liquid crystal structure as taught by Nishigaki, in the display taught by (Pg. 7, ¶ 100).
As to Claim 3, Park, as modified by Nishigaki, teaches that the CF substrate comprises: a glass substrate (Nishigaki, Fig. 7 at 71) with color filters (Nishigaki, Fig. 7 at 72); a polarizer (Nishigaki, Fig. 7 at 75) on a top side of the glass substrate (Nishigaki, Fig. 7 at 71); a common electrode (Nishigaki, Fig. 7 at 73) on a bottom side of the glass substrate (Nishigaki, Fig. 7 at 71); and an alignment layer (Nishigaki, Fig. 7 at 74) on the bottom side of the common electrode (Nishigaki, Fig. 7 at 73).

Allowable Subject Matter
Claims 8-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to Claim 8, the prior art of record fails to teach or suggest, either alone or in combination, “A method comprising: controlling, by a processor, an illumination of light emitting diodes (LEDs) that are arranged into a plurality of different dimming zones of LEDs; detecting, by the processor, an expiration of a pre-defined time period; and shifting, by the processor, a position of the plurality of different dimming zones of LEDs by a single LED.” (As claimed, emphasis added)
As to Claim 13, the prior art of record fails to teach or suggest, either alone or in combination, “A non-transitory computer readable storage medium encoded with instructions executable by a processor, the non-transitory computer-readable storage medium comprising: instructions to create a plurality of local dimming zones, wherein instructions to detect an expiration of a pre-defined time period; instructions to move the plurality of local dimming zones across the plurality of LEDs to associate a different respective subset of LEDs for each one of the plurality of local dimming zones; and instructions to control the illumination produced by the different respective subset of LEDs in each one of the plurality of local dimming zones to generate the image on the display.” (As claimed, emphasis added)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Won			USPGPUB 2010/0309109
Wyatt			USPGPUB 2015/0130850
Fujita et al.		USPGPUB 2016/0306097





Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694